Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1095 Avenue of the Americas New York, NY 10036-6797 +1 ain +1 ax www.dechert.com VIA EDGAR April 29, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Market Vectors ETF Trust Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 Ladies and Gentlemen: On behalf of Market Vectors ETF Trust (the Registrant) and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the Securities Act), I hereby certify that (i) the prospectus and statement of additional information contained in Post-Effective Amendment No. 337 to the Registrants Registration Statement on Form N-1A, filed on April 19, 2011, constituting the most recent amendment to this Registration Statement (the Amendment), that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in the Amendment, and (ii) the text of the Amendment was filed electronically with the Securities and Exchange Commission on April 19, 2011, accession number 0000930413-11-002844. If you have any questions or comments regarding this filing, please call Stuart M. Strauss at (212) 698-3529. Very truly yours, /s/ Stuart M. Strauss Stuart M. Strauss US Austin Boston Charlotte Hartford Los Angeles New York Orange County Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels Dublin London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong
